Citation Nr: 0014751	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee replacement due to traumatic arthritis, 
chondromalacia and laxity, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee laxity as 
secondary to service-connected right knee replacement.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1965 to August 
1969.

In his substantive appeal received in December 1999, the 
veteran did not request a hearing of any kind.  However, 
following the veteran's receipt of March 20, 2000 
correspondence from the regional office (RO) which included 
the advisement that any request for a hearing had to be 
submitted to the Board of Veterans' Appeals (Board) within 90 
days of the date of the letter, in a written statement faxed 
to the Board in May 2000, the veteran referred to his 
substantive appeal, and requested that he be scheduled for a 
hearing before a traveling member of the Board at San 
Antonio, Texas.  Alternatively, he indicated his willingness 
to accept a videoconference hearing before the Board at San 
Antonio, Texas.  Consequently, the Board finds that it has no 
option but to remand this matter for a videoconference 
hearing before the Board or a hearing before a traveling 
member of the Board.

As for the veteran's request for a videoconference hearing 
before the Board at San Antonio, the Board would like to 
point out that the capability for such hearings in San 
Antonio has only recently been established, and that they 
will probably not be available until September 2000. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran for 
the purpose of scheduling either a 
videoconference hearing in San Antonio, 
Texas before the Board or a hearing 
before a traveling member of the Board in 
San Antonio, Texas.  Any hearing before a 
Member of the Board should be scheduled 
in the order that this request was 
received relative to other cases on the 
docket for which hearings are scheduled 
to be held within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 1999); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704).  With 
respect to a videoconference hearing 
before the Board in San Antonio, the 
veteran should be advised that the 
capability for such hearings in San 
Antonio has only recently been 
established, and that they will probably 
not be available until September 2000.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeal prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




